United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3138
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Rodney Adam Hurdsman

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: April 17, 2020
                            Filed: September 11, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Rodney Hurdsman pleaded guilty to one count of aiding and abetting bank
robbery in violation of 18 U.S.C. §§ 2 and 2113. The district court1 imposed a 71-

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, now retired.
month sentence and a three-year term of supervised release. Hurdsman appeals,
alleging the district court erred in imposing a special condition of supervised release
that requires him to participate in substance abuse treatment and abstain from
drinking alcohol during the course of treatment.

       Because Hurdsman did not object to this condition at sentencing, we review for
plain error. United States v. Ristine, 335 F.3d 692, 694 (8th Cir. 2003) (standard of
review). We need not analyze all four prongs of plain-error review if “the threshold
requirement for relief under the plain-error standard . . . [,] the presence of an error,”
is missing. United States v. Perrin, 926 F.3d 1044, 1047 (8th Cir. 2019) (cleaned up).

       Pursuant to 18 U.S.C. § 3583(d), special conditions of supervised release must
be reasonably related to four factors: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need to afford adequate
deterrence to criminal conduct; (3) the need to protect the public from future crimes
of the defendant; and (4) the need to provide the defendant with needed educational
or vocational training, medical care, or other correctional treatment in the most
effective manner. United States v. Moore, 860 F.3d 1076, 1078 (8th Cir. 2017). “The
special condition need not be related to all four factors,” and any such condition also
can “involve[] no greater deprivation of liberty than is reasonably necessary.” Id.

      Hurdsman first argues the special condition is not reasonably related to his
offense of conviction or his personal characteristics because he currently does not
have a substance abuse problem. But the record shows that Hurdsman has a relatively
long history of abusing both drugs and alcohol. Hurdsman started smoking
marijuana, using cocaine, and drinking alcohol at age 14. He attended residential
substance abuse treatment at age 15 and was referred again for similar treatment two
years later, but he left the program early “against medical advice.” In 2001,
Hurdsman was diagnosed with “bipolar disorder, mixed with psychotic features, and
alcohol and cannabis abuse, in remission.” The examining psychiatrist noted that

                                           -2-
Hurdsman abused alcohol as a way of self-medicating when suffering from mental
health problems and that it was “a reoccurring pattern since [Hurdsman] was age 18.”
Hurdsman himself has admitted he is an alcoholic.

       At sentencing, Hurdsman highlighted his problems with substance abuse as
mitigating factors in his argument to the court. Counsel stated that “much of
[Hurdsman’s] alcohol and drug use has been in response to his troubled state of
mind.” He also explained that Hurdsman’s involvement in the bank robbery was in
part “fueled by some alcohol and probably pill abuse that was self-medicating to
soothe the troubled bipolar brain.” Given the evidence before it, the district court did
not plainly err when imposing a condition of supervised release that requires
Hurdsman to participate in substance abuse treatment.

       Hurdsman also asserts the special condition is a greater deprivation of his
liberty than is reasonably necessary because it includes a ban on the use of alcohol
during the course of treatment. Again, the record supports a finding that Hurdsman
has abused alcohol in the past, even if he has recently been sober. Moreover, the
limitation on alcohol use is not a total ban. Rather, it is time-restricted: the condition
prohibits Hurdsman from using alcohol only during his time in substance abuse
treatment. See United States v. Hataway, 933 F.3d 940, 946 (8th Cir. 2019)
(determining the district court did not abuse its discretion in imposing supervised
release condition banning alcohol use during substance abuse treatment, even though
defendant had no history of alcohol abuse, because the condition was “not a total ban
and [was] aimed at curbing addictive behavior during substance abuse treatment”).
The district court did not commit plain error when including this limited restriction.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -3-